0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office correspondence.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:
The aforementioned claims recite the following abbreviated limitation: “API”.   While the abbreviated acronym “API” is detailed in the instant application specification to reference application programming interface (API) documents, for example in paragraph [0046], however the examiner requests that this acronym is to be clearly recited/spelled-out at the first time referred-to in the aforementioned claim(s) recitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 11-12 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The aforementioned claims are directed to a system and a process. The claimed process is directed towards annotating a data model that including entities and relationships between the entities with associated attributes.  The process steps can annotate the data model by defining a logical entity including one or more of the entities, validate the logical entity, and generate a message structure corresponding to the logical entity. The message structure can include properties mapped to at least some of the attributes of entities contained in the logical entity. The properties can be defined in one or more database tables represented by the logical entity.
Step 2A – Prong One – The claims recite an abstract idea
Independent claims 1 and 11 are directed to an abstract idea without significantly more.   The claim(s) recites the following limitation: “annotating the data model by defining a logical entity comprising one or more of the entities”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “one or more hardware processors” or "a computer", nothing in the claim element precludes the steps from practically being performed in a human mind.  For example, and given some information at hand, a person is mentally capable of updating/changing/modifying/annotating, objects/entities and arrive at yet another logical, i.e. abstract view or collection of these objects, which is a mental process.  
Furthermore, the claim recites the following step: “validating the logical entity”, which is again a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “one or more hardware processors” or "a computer", nothing in the claim element precludes the steps from practically being performed in a human mind.  At this step, a person can mentally evaluate this logical collection of information against some criteria to accept/reject/validate this information, which is a mere mental process.  
As explained above, a process of “annotating” and “validating”  information is nothing more than an abstract idea.  Consequently, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the aforementioned claim(s) recite abstract ideas.
Step 2A – Prong Two - The abstract idea is not integrated into a practical application
This judicial exception is not integrated into a practical application. In particular, the aforementioned claims recite the additional limitation – “receiving a data model comprising entities and relationships between the entities, wherein an entity comprises a set of attributes”, which is considered to be extra-solution activities of mere data gathering.  In this context, these activities are data manipulation activities for simply enabling a person to deal with information/data, and analyze the content of this information, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).
Furthermore, the aforementioned claims recite the following – “automatically generating a message structure corresponding to the logical entity, wherein the message structure comprises properties mapped to at least some of the attributes of entities contained in the logical entity, wherein the properties are defined in one or more database tables represented by the logical entity”; the cited language of “automatically” amounts no more than applying a step using generic computing and further the “generating” cited language amounts to mere data-presentation steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).
The additional elements recited in the aforementioned claim(s) are: “computer”,  “system”, “memory”, “storage media” and “one or more hardware processors”.  The additional elements of using a computer,  storage device(s) and processor(s) to obtain information, analyze information, and manipulate information amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
The additional element of using a computer to of obtaining information and present information, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Step 2B:  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The insignificant extra-solution activities identified above, which include the data-gathering (“receiving”) and data-presenting (“generating”) steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
Additionally, the  computer,  storage device(s) and processor(s) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. 
The claim(s) is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of obtaining information, determining how to manipulate this information, i.e. the objects/entities, examine the result of this manipulation against some criteria, and present relationships among these objects/entities.  The claim recites the additional limitation of “generating a message containing the message structure, wherein the message comprises values corresponding to the properties”, which is a gain mere data-presentation steps elaborates and is considered an insignificant extra-solution activity, which does not amount to significantly more than the abstract idea.
Independent claim 11 recite similar limitations to intendent claim 1, therefore these claims are rejected for similar reasons detailed above.
Dependent claim(s) 12 recite similar limitations to claim 2, therefore these claims are rejected for similar reasons as detailed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2008/0301168 A1) issued to ADLER et al. (hereinafter as “ADLER”), and in view of US Patent Application Publication (US 2007/0038651 A1) issued to Bernstein et al. (hereinafter as “BERNSTEIN”).
Regarding claim 1, ADLER teaches a computer-implemented method comprising: 
receiving a data model comprising entities and relationships between the entities, wherein an entity comprises a set of attributes (ADLER Para. [0008]: “The database schema generator is adapted to receiving an information model comprising a plurality of entities and at least one relationship defined there between.”, … “The information model that has been annotated is analyzed. A score is associated with each entity based at least in part on attributes associated with each entity in response to the analyzing”, 
the examiner notes that an information model to that of a data model, and attributes associated with each entity to that of an entity comprises a set of attributes); 
annotating the data model by defining a logical entity comprising one or more of the entities attributes (ADLER Para. [0007]: “An information model comprising a plurality of entities and at least one relationship defined there between is received. The information model has been annotated with at least one semantic characteristic, operational characteristic, and evolutional characteristic. The information model that has been annotated is analyzed.”, 
the examiner notes that ‘the information model that has been annotated’ to that of annotating the data model by defining a logical entity); 
validating the logical entity (ADLER Para. [0007]: “The information model has been annotated with at least one semantic characteristic, operational characteristic, and evolutional characteristic. The information model that has been annotated is analyzed. A score is associated with each entity based at least in part on attributes associated with each entity in response to the analyzing”, 
the examiner notes that analyzing the annotated information model to that of validating the logical entity).

However, ALDER does not explicitly teach automatically generating a message structure corresponding to the logical entity, wherein the message structure comprises properties mapped to at least some of the attributes of entities contained in the logical entity, wherein the properties are defined in one or more database tables represented by the logical entity.
But, BERNSTEIN teaches automatically generating a message structure corresponding to the logical entity, wherein the message structure comprises properties mapped to at least some of the attributes of entities contained in the logical entity, wherein the properties are defined in one or more database tables represented by the logical entity (BERNSTEIN Para. [0005]: “The system can produce instance mappings to round-trip the data between the source schema and the generated target schema. For example, the system can support object-to-relational mapping scenarios that are common in business applications.”; and
Fig. 1, Para. [0032]: “The system 100 includes a mapping component 110 that generates a mapping between the source model 210 and the target model 220. The mapping can be employed, for example, to translate (1) data instances that conform to the first model into data instances that conform to the second model and/or (2) query(ies) posed against the first model into query(ies) posed against the second model. The mapping can be stored to a computer-readable medium by a storage component 130”; and
Fig. 2, Para. [0042]: “The purpose of the second step is to translate source model 210 constructs into constructs that are available in the target metamodel 240. For example, when translating from the ER metamodel to the SQL metamodel, transformations are needed that replace entities by tables, attributes by columns, one-to-many relationships by foreign keys, many-to-many relationships by join tables, etc. ... Given the choice of source and target metamodels, the algorithm is able to select a series of transformations that replaces constructs present in the source metamodel by constructs present in the target metamodel.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ALDER (disclosing methods for generating database schemas from a conceptual information model database) to include the teachings of BERNSTEIN (disclosing methods for schema translation and  mapping) and arrive at a method to manipulate source schema model and generate a target schema model based on entity attributes mappings.  One of ordinary skill in the art would have been motivated to make this combination because by employing an efficient transformation process on an existing data model/schema to generate a target model/schema, thereby avoiding time-consuming processes while converting data from one model to another model, as recognized by (BERNSTEIN, Abstract, Para. [0001]-[0002]). In addition, the references of ALDER and BERNSTEIN teach features that are directed to analogous art and they are directed to the same field of endeavor of database schema transformation.
Regarding claim 11, the aforementioned claim recite similar limitations to claim 1 and therefore rejected for similar reasons as mentioned above.

Regarding claim 2, the combination of ALDER and BERNSTEIN teach the limitations of claim 1.  Further, BERNSTEIN teaches comprising generating a message containing the message structure, wherein the message comprises values corresponding to the properties (BERNSTEIN Para. [0044]: “In addition to translating source constructs into target constructs, each rule also includes functions that map the unique identifiers of source elements into unique identifiers of target elements--Skolem functions. Briefly, a Skolem function is a function that maps one or more input values (e.g., that can appear in a Datalog formula) into an output value.”).  
Regarding claim 12, the aforementioned claim recite similar limitations to claim 2 and therefore rejected for similar reasons as mentioned above.

Regarding claim 3, the combination of ALDER and BERNSTEIN teach the limitations of claim 1.  Further, BERNSTEIN teaches wherein automatically generating the message structure comprises creating an object array when a first database table and a second database table represented by the logical entity have a one-to-many cardinality relationship or many-to-many cardinality relationship, wherein the object array comprises an array of objects containing properties defined in the second database table (BERNSTEIN Fig. 2, Para. [0042]: “The purpose of the second step is to translate source model 210 constructs into constructs that are available in the target metamodel 240. For example, when translating from the ER metamodel to the SQL metamodel, transformations are needed that replace entities by tables, attributes by columns, one-to-many relationships by foreign keys, many-to-many relationships by join tables, etc. ... Given the choice of source and target metamodels, the algorithm is able to select a series of transformations that replaces constructs present in the source metamodel by constructs present in the target metamodel. As noted previously and discussed in greater detail below, because the output of this algorithm is a sequence of transformations, its use can be circumvented by providing a sequence of transformations manually.”).  
Regarding claim 13, the aforementioned claim recite similar limitations to claim 3 and therefore rejected for similar reasons as mentioned above.

Regarding claim 4, the combination of ALDER and BERNSTEIN teach the limitations of claim 3.  Further, BERNSTEIN teaches wherein automatically generating the message structure further comprises excluding a property from the object array if the property defined in the second database table is a foreign key linked to a primary key defined in the first database table (BERNSTIEN Fig. 2, Para. [0042]: “The purpose of the second step is to translate source model 210 constructs into constructs that are available in the target metamodel 240. For example, when translating from the ER metamodel to the SQL metamodel, transformations are needed that replace entities by tables, attributes by columns, one-to-many relationships by foreign keys, many-to-many relationships by join tables, etc.”; and 
Para. [0056]: “An inclusion dependency indicates that the values of a set of attributes (all with the same domain) are a subset of the values of some key. For example, this can be used to replace references to complex types by lexical attributes, although it can be directly declared in SQL as a foreign key.”).  
Regarding claim 14, the aforementioned claim recite similar limitations to claim 4 and therefore rejected for similar reasons as mentioned above.

Regarding claim 5, the combination of ALDER and BERNSTEIN teach the limitations of claim 1.  Further, BERNSTEIN teaches comprising automatically generating an API document at least partially based on the message structure (BERNSTEIN Fig. 2, Para. [0043]: “The execution of each transformation generates element-to-element mappings. After all transformations are executed, these mappings connect each element of the source model 210 into the element(s) of the target model 220 that were generated from it. The element-to-element mappings can be expressed as logic formulas that explain how data that conforms to the source model 210 should be transformed to populate instances of the target model 220. These logic formulas amount to a data translation program, which can be further translated into the mapping language of choice, such as XSLT, SQL etc.”, 
the examiner notes that the use of a transformation mapping language for all transformations to that of generating an API document).  
Regarding claim 15, the aforementioned claim recite similar limitations to claim 5 and therefore rejected for similar reasons as mentioned above.

Regarding claim 6, the combination of ALDER and BERNSTEIN teach the limitations of claim 1.  Further, BERNSTEIN teaches wherein annotating the data model further comprises selecting which attributes of the entities contained in the logical entity to be mapped to corresponding properties in the message structure (BERNSTEIN Fig. 4, Para. [0162]: “An annotated source schema is provided to the mapping component 420. The mapping component 420 provides a target schema and two view definitions as an output.”; and
Para. [0242]: “…, the system 400 receives an annotated source schema as an input with the annotations being employed by the mapping component 420 to populate the inheritance mapping store 410 (e.g., mapping table). In one example, each class of the source schema can be annotated to use one of three strategies, for example, "Own", "All", or "None"..”).  
Regarding claim 16, the aforementioned claim recite similar limitations to claim 6 and therefore rejected for similar reasons as mentioned above.

Regarding claim 7, the combination of ALDER and BERNSTEIN teach the limitations of claim 1.  Further, ADLER teaches wherein annotating the data model further comprises defining a root within the logical entity, wherein the root is one of the one or more entities contained in the logical entity (ADLER Para. [0056]: “Business artifacts are modeled as regular entities or attributes annotated as artifact. These artifacts may be modeled as (i) atomic entities or attributes with no detail specified, or (ii) decomposed entities and relationships for explicit modeling. In the first case, if artifacts are tightly associated with only one entity, then they are to be modeled as attributes of that entity. Otherwise, they are to be modeled as individual entities. Relationships connect two entities and have name, cardinalities for the involved entities, and an optional set of attributes. Hierarchies connect a parent entity to a derived child entity. The child entity inherits all attributes and relationships of the parent entity.”, the examiner notes that a parent entity to that of a root entity).  
Regarding claim 17, the aforementioned claim recite similar limitations to claim 7 and therefore rejected for similar reasons as mentioned above.

Regarding claim 8, the combination of ALDER and BERNSTEIN teach the limitations of claim 7.  Further, BERNSTEIN teaches wherein annotating the data model further comprises designating one or more of the relationships between entities as follow relationships (BERNSTEIN Para. [0046] The universal metamodel is intended to support all of the constructs present in SQL, textbook ER diagrams, CLR classes, XML Schema, and RDF Schema. A schema is a collection of types, attributes, containments, generalizations, keys and inclusion dependencies. The universal metamodel supports type constructors (often represented as nodes in a schema graph), attributes (represented as directed edges), generalizations, key constraints, and inclusion dependencies.”; and
Para. [0061]: “Thus, a data instance can be interpreted as an edge-labeled graph in which nodes are lexical and object instances and each edge links an object instance to a lexical or object instance.”, the examiner notes that a graph directed edge to that of a follow relationship).  
Regarding claim 18, the aforementioned claim recite similar limitations to claim 8 and therefore rejected for similar reasons as mentioned above.

Regarding claim 9, the combination of ALDER and BERNSTEIN teach the limitations of claim 8.  Further, ADLER teaches wherein validating the logical entity comprises traversing from the root to another entity contained in the logical entity through one or more of the follow relationships (ADLER Para. [0056]: “Relationships connect two entities and have name, cardinalities for the involved entities, and an optional set of attributes. Hierarchies connect a parent entity to a derived child entity. The child entity inherits all attributes and relationships of the parent entity.”; and
Para. [0068] Note that the prototype main algorithm that calls the score function takes care that each hierarchy is evaluated top-down (so that when it processes line 10, all the parents of the current entity are already processed).”; and
Fig. 11, Para. [0093]: “The DSG 222, at step 1116, traverses the hierarchy of the entity (if one exists) in a bottom-up manner. The DSG 222, at step 1118, determines the attribute counts of the parents and updates, at step 1120, the entity values based on the parent attribute count. The DSG 222, at step 1122, returns the total score of the entity. The control flow then exits at step 1124.”, 
the examiner notes that the evaluation of each hierarchy in top-down manner to that of validating the entity in traversing from the root to another entity).  

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2008/0301168 A1) issued to ADLER et al. (hereinafter as “ADLER”), in view of US Patent Application Publication (US 2007/0038651 A1) issued to Bernstein et al. (hereinafter as “BERNSTEIN”), and in view of US Patent Application Publication (US 2021/0149998 A1) issued to Sturgeon et al. (hereinafter as “STURGEON”).
Regarding claim 10, the combination of ADLER and BERNSTEIN teach the limitations of claim 8.
However, the combination of ADLER and BERNSTEIN does not explicitly teach , wherein validating the logical entity comprises detecting an invalid logical entity when the one or more entities contained in the logical entity can form a loop through some of the follow relationships.
But, STURGEON teaches wherein validating the logical entity comprises detecting an invalid logical entity when the one or more entities contained in the logical entity can form a loop through some of the follow relationships (STURGEON Fig. 1/3, Para. [0042]: “FIG. 3 illustrates an invalid relationship (that violates the dependency graph of FIG. 1) and a conditionally allowed relationship between projects in accordance with one or more embodiments of the invention. Specifically, the invalid relationship 302 from Project 3 102C to Project 1 102A (solid line with x in the middle form node 202C to node 202A) actually links objects between two projects (i.e., Project 3 102C and project 1 102A) that are linked in the master project but the relationship 302 goes in the wrong direction. The relationship 302 creates a loop Project 102A-Project 2 102B-Project 3 102C-Project 1 102A. Such a loop can be avoided in accordance with one or more embodiments of the invention.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ALDER (disclosing methods for generating database schemas from a conceptual information model database) and BERNSTEIN (disclosing methods for schema translation and  mapping), to include the teachings of STURGEON  (disclosing methods for complex graph relationship management) and arrive at a method to detect an invalid relationship in a graph relationship.  One of ordinary skill in the art would have been motivated to make this combination because by detecting invalid relationship in connected entities will improve the performance results of a database.
Regarding claim 19, the aforementioned claim recite similar limitations to claim 10 and therefore rejected for similar reasons as mentioned above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2008/0301168 A1) issued to ADLER et al. (hereinafter as “ADLER”), in view of US Patent Application Publication (US 2007/0038651 A1) issued to Bernstein et al. (hereinafter as “BERNSTEIN”), and in view of US Patent Application Publication (US 2018/0068001 A1) issued to Panwar et al. (hereinafter as “PANWAR”).
Regarding claim 20, ADEL teaches a computer-implemented method for data model annotation, the method comprising: 
receiving a data model comprising entities and relationships between the entities, wherein an entity comprises a set of attributes (ADLER Para. [0008]: “The database schema generator is adapted to receiving an information model comprising a plurality of entities and at least one relationship defined there between.”, … “The information model that has been annotated is analyzed. A score is associated with each entity based at least in part on attributes associated with each entity in response to the analyzing”, 
the examiner notes that an information model to that of a data model, and attributes associated with each entity to that of an entity comprises a set of attributes); 
annotating the data model by defining a logical entity comprising one or more of the entities (ADLER Para. [0007]: “The information model has been annotated with at least one semantic characteristic, operational characteristic, and evolutional characteristic. The information model that has been annotated is analyzed. A score is associated with each entity based at least in part on attributes associated with each entity in response to the analyzing”, 
the examiner notes that analyzing the annotated information model to that of validating the logical entity); 
validating the logical entity (ADLER Para. [0007]: “The information model has been annotated with at least one semantic characteristic, operational characteristic, and evolutional characteristic. The information model that has been annotated is analyzed. A score is associated with each entity based at least in part on attributes associated with each entity in response to the analyzing”, 
the examiner notes that analyzing the annotated information model to that of validating the logical entity). 

However, ALDER does not explicitly teach automatically generating a message structure corresponding to the logical entity, wherein the message structure comprises properties mapped to at least some of the attributes of entities contained in the logical entity, wherein the properties are defined in one or more database tables represented by the logical entity.
But, BERNSTEIN teaches automatically generating a message structure corresponding to the logical entity, wherein the message structure comprises properties mapped to at least some of the attributes of entities contained in the logical entity, wherein the properties are defined in one or more database tables represented by the logical entity (BERNSTEIN Para. [0005]: “The system can produce instance mappings to round-trip the data between the source schema and the generated target schema. For example, the system can support object-to-relational mapping scenarios that are common in business applications.”; and
Fig. 1, Para. [0032]: “The system 100 includes a mapping component 110 that generates a mapping between the source model 210 and the target model 220. The mapping can be employed, for example, to translate (1) data instances that conform to the first model into data instances that conform to the second model and/or (2) query(ies) posed against the first model into query(ies) posed against the second model. The mapping can be stored to a computer-readable medium by a storage component 130”; and
Fig. 2, Para. [0042]: “The purpose of the second step is to translate source model 210 constructs into constructs that are available in the target metamodel 240. For example, when translating from the ER metamodel to the SQL metamodel, transformations are needed that replace entities by tables, attributes by columns, one-to-many relationships by foreign keys, many-to-many relationships by join tables, etc. ... Given the choice of source and target metamodels, the algorithm is able to select a series of transformations that replaces constructs present in the source metamodel by constructs present in the target metamodel.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ALDER (disclosing methods for generating database schemas from a conceptual information model database) to include the teachings of BERNSTEIN (disclosing methods for schema translation and  mapping) and arrive at a method to manipulate source schema model and generate a target schema model based on entity attributes mappings.  One of ordinary skill in the art would have been motivated to make this combination because by employing an efficient transformation process on an existing data model/schema to generate a target model/schema, thereby avoiding time-consuming processes while converting data from one model to another model, as recognized by (BERNSTEIN, Abstract, Para. [0001]-[0002]). In addition, the references of ALDER and BERNSTEIN teach features that are directed to analogous art and they are directed to the same field of endeavor of database schema transformation.

However, the combination of ADLER and BERNSTEIN do not explicitly teach automatically generating a read adapter and a write adapter; wherein the read adapter is configured to convert a message template containing the message structure into a completed message, wherein one or more properties in the message template are empty but have corresponding values retrieved from a matching record in the one or more database tables;  wherein the write adapter is configured to receive an input message containing the message structure and comprising at least one property and value pair, and write the value corresponding to the property into the one or more database tables.
But, PANWAR teaches automatically generating a read adapter and a write adapter (PANWAR Para. [0102] Table 30 stores identity objects in the models which are used to keep track of a unique project per entity and whether the entity has been read by the adapter during output.”; and 
Para. [0113] FIG. 7 is a flowchart of the flow of steps of a genus of processes that can be performed to map BDNA inventory attribute data to CMDB format data. FIG. 13 is a graphical diagram of the workflow of one species of process represented by FIG. 7. Step 60 represents a process where a content writer for the schema mapping defines BQL Reports that define the required attribute input data to the transformation process where transformation rules are used to convert the BDNA data into CMDB entity types.”); 
wherein the read adapter is configured to convert a message template containing the message structure into a completed message, wherein one or more properties in the message template are empty but have corresponding values retrieved from a matching record in the one or more database tables (PANWAR Para. [0095] Xsi_adapter_output 36 is a table which contains information about the set of entity and relations output to be read by the adapter.”; and
Para. [0112]: “Step 3: Export adapter (block 56) reads Export Adapter Configuration (subset of block 44) and Destination ER Model (block 54) to export to External Destination (block 58).”); and
wherein the write adapter is configured to receive an input message containing the message structure and comprising at least one property and value pair, and write the value corresponding to the property into the one or more database tables (PANWAR Para. [0102] Table 30 stores identity objects in the models which are used to keep track of a unique project per entity and whether the entity has been read by the adapter during output.”; and 
Para. [0113] FIG. 7 is a flowchart of the flow of steps of a genus of processes that can be performed to map BDNA inventory attribute data to CMDB format data. FIG. 13 is a graphical diagram of the workflow of one species of process represented by FIG. 7. Step 60 represents a process where a content writer for the schema mapping defines BQL Reports that define the required attribute input data to the transformation process where transformation rules are used to convert the BDNA data into CMDB entity types.”; and
Fig. 7, Para. [0116]: “Returning to the consideration of FIG. 7, in step 62, the content writer (a person) for the schema mapping defines transformation rules for mapping BDNA inventory attribute data in the base tables of the BDNA persistent data warehouse to the CMDB schema”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ALDER (disclosing methods for generating database schemas from a conceptual information model database) and BERNSTEIN (disclosing methods for schema translation and  mapping), to include the teachings of PANWAR  (disclosing external system integration into automated attribute discovery) and arrive at a method to perform read and write adaptation on a message structure.  One of ordinary skill in the art would have been motivated to make this combination because by employing read/write adapters transformation rules provide an improved capability of invoking the application programmatic interface of the target system database transformation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsyganskiy et al. ; (US- 20060293935 -A1); “Methods and systems for incrementally exposing business application errors using an integrated display”.
Ukelson et al. ; (US-20070028221 -A1); “Information converter and a method for transforming information”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
9/24/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162